Exhibit 10.34

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of December 23, 2004 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (formerly known as SCG Holding
Corporation) (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A. (formerly
known as JPMorgan Chase Bank), as administrative agent (the “Administrative
Agent”), under the Amended and Restated Credit Agreement dated as of August 4,
1999, as amended and restated as of April 22, 2004 (as in effect on the date
hereof, the “Existing Credit Agreement”), among Holdings, the Borrower, the
lenders party thereto and the Administrative Agent.

 

WHEREAS Holdings and the Borrower have requested, and the Restatement Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that (a) the Renewing Tranche F Lenders referred to
below and the Additional Tranche G Lenders referred to below extend credit in
the form of Tranche G Term Loans on the Restatement Effective Date in an
aggregate principal amount equal to $645,500,000 and (b) the Existing Credit
Agreement be amended and restated as provided herein.

 

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (a) the Renewing Tranche F Lenders referred to below, (b) the
Additional Tranche G Lenders referred to below and (c) for purposes of the
conditions to the transactions described in Section 4 of this Agreement, the
Required Lenders under (and as defined in) the Existing Credit Agreement.

 

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3 and 4 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

 

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date, not later than December 23, 2004, as of which all the
conditions set forth or referred to in Section 5 hereof shall have been
satisfied. The Borrower, by giving not less than one Business Day’s written
notice, (i) shall propose a date as the Restatement Effective Date to the
Administrative Agent and (ii) may change a previously proposed date for the
Restatement Effective Date, provided that the Borrower agrees that the
provisions of Section 2.16 of the Restated Credit Agreement shall apply in the
event of any such change. The Administrative Agent shall notify the Restatement
Lenders of the proposed date. This Agreement shall terminate at 5:00 p.m., New
York City time, on



--------------------------------------------------------------------------------

December 23, 2004, if the Restatement Effective Date shall not have occurred at
or prior to such time.

 

SECTION 3. Tranche G Term Loans. (a) Subject to the terms and conditions set
forth herein, each Person identified on Schedule I hereto as a Tranche G Lender
(a “Tranche G Lender”) agrees to make Tranche G Term Loans to the Borrower on
the Restatement Effective Date in an aggregate principal amount not exceeding
its Tranche G Commitment. A Tranche G Lender’s “Tranche G Commitment” means its
commitment to make Tranche G Term Loans hereunder, expressed as an amount
representing the maximum aggregate principal amount of Tranche G Term Loans to
be made by such Tranche G Lender, as set forth in Schedule I hereto. The Tranche
G Commitments are several and no Tranche G Lender will be responsible for any
other Tranche G Lender’s failure to make Tranche G Term Loans. The Tranche G
Term Loans shall be made in the manner contemplated by paragraphs (c) and (d) of
this Section.

 

(b) Each Person that holds an existing Tranche F Term Loan under, and as defined
in, the Existing Credit Agreement (a “Tranche F Term Loan”, and each such Person
holding a Tranche F Term Loan being an “Existing Tranche F Lender”) that
executes this Agreement specifically in the capacity of a “Renewing Tranche F
Lender” on a signature page hereto (a “Renewing Tranche F Lender”) will be
deemed on the Restatement Effective Date to have agreed to the terms of this
Agreement and to have a Tranche G Commitment in its capacity as a Renewing
Tranche F Lender equal to the lesser of its Tranche G Commitment set forth on
Schedule I hereto and the outstanding principal amount of its Tranche F Term
Loans immediately prior to the Restatement Effective Date (its “Existing Term
Loans”). Each Existing Tranche F Lender that executes this Agreement
specifically in the capacity of a Consenting Lender on a signature page hereto
which does not have a Tranche G Commitment set forth on Schedule I hereto shall
be deemed on the Restatement Effective Date to have consented to this Agreement
but shall not have any commitment to make Tranche G Term Loans. Each Tranche G
Lender (other than a Renewing Tranche F Lender in its capacity as such) is
referred to herein as an “Additional Tranche G Lender”, it being understood
that, if a Tranche G Lender is both a Renewing Tranche F Lender and an
Additional Tranche G Lender, then (i) its Tranche G Commitment in its capacity
as a Renewing Tranche F Lender shall equal the outstanding principal amount of
its Existing Term Loans and (ii) its Tranche G Commitment in its capacity as an
Additional Tranche G Lender shall equal the excess of its total Tranche G
Commitment over the outstanding principal amount of its Existing Term Loans.

 

(c) The Tranche G Term Loans to be made by each Renewing Tranche F Lender on the
Restatement Effective Date shall be made by converting Indebtedness represented
by the outstanding principal amount of its Existing Term Loans (not exceeding
its Tranche G Commitment) to, and exchanging such Indebtedness for, Tranche G
Term Loans in an equal principal amount (on a net basis without requiring any
transfer of funds), and such Indebtedness shall remain outstanding under the
Restated Credit Agreement as Tranche G Term Loans. The Tranche G Term Loans to
be made by each Additional Tranche G Lender on the Restatement Effective Date
shall be made by transferring funds to the Administrative Agent, in the manner
contemplated by



--------------------------------------------------------------------------------

Section 2.06 of the Restated Credit Agreement, in an amount equal to such
Additional Tranche G Lender’s Tranche G Commitment (in its capacity as an
Additional Tranche G Lender).

 

(d) Tranche G Term Loans shall be made on the Restatement Effective Date as ABR
Borrowings or, if the Borrower shall have delivered an irrevocable written
request to such effect to the Administrative Agent at least 2 Business Days
prior to the Restatement Effective Date, Eurodollar Borrowings (with respect to
any such request for Eurodollar Borrowings, it is understood and agreed that in
the event the Tranche G Term Loans are not borrowed on the Restatement Effective
Date, the Borrower shall compensate each Tranche G Lender for any loss, cost or
expense incurred by such Tranche G Lender in respect of such event to the same
extent as if such Tranche G Lender were entitled to compensation therefor
pursuant to Section 2.16 of the Existing Credit Agreement). The provisions of
Sections 2.02 and 2.06 of the Restated Credit Agreement shall apply for all
purposes of making the Tranche G Term Loans, except as otherwise provided
herein.

 

(e) The Borrower hereby irrevocably authorizes and directs the Administrative
Agent on the Restatement Effective Date (i) to apply the proceeds of the Tranche
G Term Loans to prepay, pursuant to Section 2.11(a) of the Existing Credit
Agreement, the Tranche F Term Loans outstanding as of such date (other than
those converted to and exchanged for Tranche G Term Loans as provided above) and
(ii) to transfer to Computershare Trust Company of New York (or to any successor
depositary in respect of the Tenders designated in accordance with the offering
document in respect of the Tenders dated December 1, 2004) proceeds of the
Tranche G Term Loans in an amount equal to the aggregate principal amount of
First Lien Notes (up to a maximum aggregate principal amount of $130,000,000)
and Second Lien Notes (up to a maximum aggregate principal amount of
$195,000,000) to be purchased on the “Initial Optional Early Settlement Date”
(as such term is defined in the offering document for the Tenders dated December
1, 2004) pursuant to the Tenders (as notified by the Borrower) in accordance
with Section 5.11 of the Restated Credit Agreement (it being understood and
agreed that the Borrower shall not take physical possession of the proceeds of
the Tranche G Term Loans, except for any proceeds remaining following the
application and transfer of proceeds in accordance with this sentence). On the
Restatement Effective Date, the Borrower shall pay, without applying the
proceeds of the Tranche G Term Loans, the accrued and unpaid interest on the
Tranche F Term Loans (including those converted to and exchanged for Tranche G
Term Loans as provided above) and any other amounts (including amounts under
Section 2.16 of the Existing Credit Agreement) owing in respect of the Tranche F
Term Loans. The conversion and exchange of all or any portion of a Tranche F
Term Loan for a Tranche G Term Loan shall be treated as a repayment thereof for
purposes of Section 2.16 of the Existing Credit Agreement.

 

(f) Unless the Administrative Agent shall have received notice from an
Additional Tranche G Lender prior to the Restatement Effective Date that such
Additional Tranche G Lender will not make available to the Administrative Agent
such Additional Tranche G Lender’s share of such Tranche G Term Loan Borrowing,
the Administrative Agent may assume that such Additional Tranche G Lender has
made such



--------------------------------------------------------------------------------

share available on such date in accordance with this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Additional Tranche G Lender has in fact defaulted
in making its share of such Tranche G Term Loan Borrowing, then the applicable
Additional Tranche G Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such defaulted amount (to the extent so
advanced by the Administrative Agent on behalf of such defaulting Additional
Tranche G Lender), together with interest on such amount at the interest rate
applicable to ABR Loans from the Restatement Effective Date to the date of
payment. Upon any such payment by the Borrower, the Borrower shall have the
right, at the defaulting Additional Tranche G Lender’s expense, upon notice to
the defaulting Additional Tranche G Lender and to the Administrative Agent, to
require such defaulting Additional Tranche G Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04 of the Restated Credit Agreement) all its interests, rights and
obligations as an Additional Tranche G Lender under the Restated Credit
Agreement to another financial institution which shall assume such interests,
rights and obligations, provided that (i) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority and (ii) the
assignee shall pay, in immediately available funds on the date of such
assignment, (A) to the Administrative Agent, (1) the outstanding principal of,
and interest accrued to the date of payment on, the defaulted amount of the
Tranche G Term Loans advanced by the Administrative Agent on the defaulting
Additional Tranche G Lender’s behalf under the Restated Credit Agreement that
was not paid by the Borrower to the Administrative Agent pursuant to the
preceding sentence and (2) all other amounts accrued for the Administrative
Agent’s account or owed to it under the Restated Credit Agreement in respect of
such defaulted amount of Tranche G Term Loans and (B) to the Borrower, the
outstanding principal of, and interest accrued to the date of payment on, the
defaulted amount of the Tranche G Term Loans that the Borrower paid to the
Administrative Agent pursuant to the preceding sentence.

 

SECTION 4. Amendment and Restatement of the Existing Credit Agreement; Loans and
Letters of Credit; Amendment of Security Documents.

 

(a) Effective on the Restatement Effective Date, immediately upon the
consummation of the transactions set forth in Section 3 above, the Existing
Credit Agreement (excluding the annexes, schedules and exhibits thereto that are
not attached as part of Exhibit A hereto) is hereby amended and restated to read
in its entirety as set forth in Exhibit A hereto (the “Restated Credit
Agreement”). From and after the effectiveness of such amendment and restatement,
the terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof” and words of similar import, as used in the Restated Credit Agreement,
shall, unless the context otherwise requires, refer to the Restated Credit
Agreement, and the term “Credit Agreement”, as used in the other Loan Documents,
shall mean the Restated Credit Agreement.

 

(b) All Revolving Commitments in effect under the Existing Credit Agreement on
the Restatement Effective Date shall continue in effect under the Restated
Credit Agreement, and all Revolving Loans, Swingline Loans and Letters of Credit
outstanding under the Existing Credit Agreement on the Restatement Effective
Date shall



--------------------------------------------------------------------------------

continue to be outstanding under the Restated Credit Agreement, and on and after
the Restatement Effective Date, the terms of the Restated Credit Agreement will
govern the rights and obligations of Holdings, the Borrower, the Lenders, the
applicable Issuing Bank and the Administrative Agent with respect thereto.

 

(c) Effective on the Restatement Effective Date, (i) each Lender under, and as
defined in, the Existing Credit Agreement that is not a Tranche G Lender or
Revolving Lender as defined herein shall be released from all its obligations
under the Existing Credit Agreement and shall not have any obligations under the
Restated Credit Agreement, and (ii) each Tranche G Lender and Revolving Lender
as defined herein shall be deemed to be a party to the Restated Credit
Agreement, together with Holdings, the Borrower and the Administrative Agent,
and the Restated Credit Agreement shall govern the rights and obligations of the
parties hereto with respect to the Tranche G Term Loans and Revolving
Commitments; provided that the foregoing shall not be construed to discharge or
release the Borrower from any obligations owed to any Lenders under the Existing
Credit Agreement that cease to be Lenders under the Restated Credit Agreement,
including obligations under Sections 2.15, 2.16, 2.17 or 9.03 thereof.

 

(d) The parties thereto that are Lenders under, and as defined in, the Existing
Credit Agreement hereby waive any requirement under the Existing Credit
Agreement of notice of prepayment of Tranche F Term Loans under the Existing
Credit Agreement provided for herein.

 

(e) The Restatement Lenders hereby consent to the amendment of the Security
Documents to implement the provisions of the Restated Credit Agreement.

 

SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction of the
following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Restatement Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Cleary, Gottlieb, Steen & Hamilton, counsel for
the Borrower, substantially in the form of Exhibit B-l, (ii) Gust Rosenfeld
P.L.C., Arizona local counsel for the Borrower, substantially in the form of
Exhibit B-2, and (iii) Hinckley, Allen & Snyder LLP, Rhode Island local counsel
for the Borrower, substantially in the form of Exhibit B-3, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Restatement Transactions



--------------------------------------------------------------------------------

as the Restatement Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least two Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement



--------------------------------------------------------------------------------

and (iv) (A) amendments to each Mortgage with respect to each Mortgaged Property
and each Restatement Mortgaged Property providing that the Tranche G Term Loans
(in addition to the other Obligations) shall be secured by a Lien on each such
Mortgaged Property and Restatement Mortgaged Property, as the case may be, (B)
endorsements to existing policy or policies of title insurance issued by a
nationally recognized title insurance company, insuring the Lien of each such
Mortgage as amended so remains a valid first Lien on the Mortgaged Property or
Restatement Mortgaged Property, as the case may be, described therein, free of
any other Liens except as expressly permitted by Section 6.02 of the Restated
Credit Agreement, together with such endorsements, coinsurance and reinsurance
as the Collateral Agent or the Restatement Lenders may reasonably request and
(C) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent or the Restatement Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property or Restatement Mortgaged
Property, as the case may be.

 

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

 

(h) Holdings and the Borrower shall have entered into supplemental indentures to
each of the First Lien Note Indenture and the Second Lien Note Indenture
reasonably satisfactory to the Administrative Agent, in each case to the extent
necessary in order to permit the Restatement Transactions.

 

(i) The Administrative Agent shall be reasonably satisfied that (i) the Borrower
has, on and as of the Restatement Effective Date, an aggregate amount of cash
sufficient to pay all fees and expenses in connection with the Restatement
Transactions, including all tender premiums, fees and expenses in connection
with the purchase of First Lien Notes and Second Lien Notes pursuant to the
Tenders, and (ii) the aggregate amount of such fees and expenses shall not
exceed $90,000,000. The aggregate amount of such cash held by the Borrower on
and as of the Restatement Effective Date shall, together with the proceeds of
the Tranche G Term Loans, be sufficient to consummate the Tenders with respect
to $130,000,000 aggregate principal amount of First Lien Notes and $195,000,000
aggregate principal amount of Second Lien Notes, to prepay the Tranche F Term
Loans and to pay all fees and expenses payable in connection with the
Restatement Transactions.

 

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3 and 4 of this Agreement and the obligations of the Tranche G
Lenders to make Tranche G Term Loans and the Revolving Commitments of the
Revolving Lenders provided for herein shall not become effective unless each of
the foregoing conditions is satisfied at or prior to 5:00 p.m., New York City
time, on December 23, 2004 (and, in the event such conditions are not so
satisfied or waived, this Agreement shall terminate at such time).



--------------------------------------------------------------------------------

SECTION 6. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 7. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement, except to the extent actually
prepaid as provided herein. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
of the Existing Credit Agreement will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date. This Agreement shall be a Loan Document
for all purposes.

 

SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement or, in the case of a
notice to any Tranche F Lender, in accordance with Section 9.01 of the Existing
Credit Agreement.

 

SECTION 9. Applicable Law: Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION,

By

  /s/ DONALD A. COLVIN     Name: Donald A. Colvin     Title: Senior Vice
President and Chief Financial Officer

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC,

By

  /s/ DONALD A. COLVIN     Name: Donald A. Colvin     Title: Senior Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

By

  /s/ EDMOND DEFOREST     Name: Edmond DeForest     Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a

Revolving Lender

By

  /s/ EDMOND DEFOREST     Name: Edmond DeForest     Title: Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting through

its Cayman Islands Branch, as a Revolving Lender,

By

  /s/ ALAIN DAOUST     Name: Alain Daoust     Title: Director

By

        Name:     Title:



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, acting through

its Cayman Islands Branch, as a Revolving Lender,

By

        Name:     Title:

By

  /s/ JAY CHALL     Name: Jay Chall     Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT AMONG ON SEMICONDUCTOR
CORPORATION, SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC, THE LENDERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

Name of Institution1:

 

Aeries Finance-II Ltd.

--------------------------------------------------------------------------------

Executing solely as a Consenting Lender:

By

        Name:     Title:

Executing as a Renewing Tranche F Lender:

By

  Patriarch Partners X, LLC, its Managing Agent

By

  /s/ LYNN TILTON     Name: Lynn Tilton     Title: Manager

Executing as an Additional Tranche G Lender:

By

        Name:     Title:

 

[Not included in this filing are numerous signature pages for the numerous
Lenders under the Credit Agreement]

--------------------------------------------------------------------------------

1 Each Institution must sign separately in each capacity in which it is agreeing
to the terms of this Agreement. Each institution that is a Lender under the
Existing Credit Agreement which is not a Renewing Tranche F Lender may
nevertheless consent to the terms of this Agreement by signing solely in the
capacity of a Consenting Lender.



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules      Schedule I    Commitments Exhibits      Exhibit A    Amended and
Restated Credit Agreement Exhibit B-l    Form of Opinion of Cleary, Gottlieb,
Steen & Hamilton Exhibit B-2    Form of Opinion of Gust Rosenfeld P.L.C. Exhibit
B-3    Form of Opinion of Hinckley, Allen & Snyder LLP Exhibit C    Form of
Reaffirmation Agreement